Title: George Divers to Thomas Jefferson, 17 March 1811
From: Divers, George
To: Jefferson, Thomas


          
            Dr sir
            Farmington.
          17th Mar. 1811
          
          I send you a Bushel & a haf of Timothy Seed which is all I have, it will not be wanted til September next— you express’d a wish some time ago for some of the monthly Rasp-berry which I now Send you. It was late last evening before I could dispatch your little boy. I therefore detain’d him ’til this morning— accept my thanks for the asparagus beans and the box for sowing clover seed which I am told will be ready tomorrow
          
            Yours affactionately
            
          George Divers
          
        